SNYDER, Judge.
Movant Herbert Hawkins appeals from a judgment denying his Rule 27.26 motion to vacate a judgment and sentence rendered pursuant to a plea of guilty to the offense of second degree robbery in violation of § 569.030 RSMo. 1978. Movant was sentenced to eleven years in the custody of the Department of Corrections. The judgment is affirmed.
Movant relies on two points for reversal. He asserts the trial court, when it denied his motion, erred in failing to make specific findings of fact and conclusions of law. He further charges that the trial court erred in ruling that movant was not entitled to an evidentiary hearing. Neither point has merit.
Movant’s complaint is that the trial court’s findings of fact and conclusions of law were defective because they failed to comply with Rule 27.26{i). Although the trial court’s findings of fact are perhaps not as specific as they might be, they are sufficient to satisfy the requirements of Rule 27.26(i). The trial court found that the *665record refuted the reasons given by movant to show that his plea was not voluntary and that he was denied effective assistance of counsel. This court agrees that the record refuted movant’s allegations. The trial court’s findings of fact and conclusions of law were adequate. See Simmons v. State, 621 S.W.2d 364 (Mo.App.1981). The trial court’s findings and conclusions are not clearly erroneous. See Hutchins v. State, 624 S.W.2d 191 (Mo.App.1981).
Movant then charges that the trial court erred in failing to hold an evidentiary hearing. Movant did not plead facts, which if true, would allow him relief and which were not refuted by the facts elicited at the guilty plea hearing. Hutchins v. State, supra. The facts admitted by the movant at the guilty plea hearing refute the facts asserted in his motion. He was not entitled to an evidentiary hearing.
An extended opinion would have no prec-edential value. The judgment is affirmed in compliance with Rule 84.16(b).
REINHARD, P.J., and CRIST, J., concur.